Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (an antibody that binds tau) and the species of tau phosphorylated at S413 and the antibody defined by the criteria of claim 2(vi) in the reply filed on 10/13/20 remains.
However, Applicant has cancelled the elected species; as the election was provisional, the Examiner is then required to select another species and continue examination. All species of Group I have been examined and so the species election as it related to Group I is withdrawn. See MPEP §821.03.
Claims 2, 9-11, 13-14, and 21-26 are pending. Claims 10-11 and 21-25 remain withdrawn as being drawn to non-elected subject matter; the election was made without traverse.
Claims 2, 9, 13-14, and 26 are under examination.

Withdrawn Rejections
	The drawing objection is withdrawn in light of the replacement drawing.
	The objection to claim 15 is moot as the claim was cancelled.
	The 112(b) rejection is withdrawn in light of the amendment.
	The 112(d) rejection is withdrawn in light of the amendment.
	The written description rejection is withdrawn in light of the amendment.
	The prior art rejections are withdrawn in light of the amendment.

Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tauopathies and for the antibodies of instant table 6, does not reasonably provide enablement for treating all cognitive disorders, for preventing any disease, for antibodies described by less than six invariant CDRs, or those antibodies with at least 85% homology to a single CDR that also has the claimed binding properties. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Regarding preventing tauopathies, one such tauopathy disclosed by the instant specification is Alzheimer’s disease. The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Reitz (IDS 10/13/20 citation C14), which states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively unbeatable” (p.2 Cl). See also Stanford (IDS 10/13/20 citation C17) which states "there are no currently available FDA-approved medications proven to delay onset or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease” (paragraph spanning p. 1-2). The instant specification demonstrates that in certain tests using transgenic mice expressing human tau (paragraph 42), no significant difference exists between the treated transgenic mouse and a non-transgenic mouse. Thus, this model supports the efficacy of the instant 
Therefore, claims 13 and 14 are not enabled for the full scope of the claims.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, 13-14, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10556950. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a humanized pS413 specific antibody (e.g., claims 1 and 8) and their methods of treating e.g., AD.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
. 

Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.
Regarding enablement, Applicant argues the specification demonstrates the antibody can reduce accumulation of tau. Reducing tau in no way indicates that the antibody can prevent tauopathies for the reasons articulated in the rejection.
Regarding the double patenting rejection, Applicant does not articulate any deficiency in the rejection and so cannot be persuasive.
Note that the double patenting rejection is the only remaining rejection of claims 2, 9, and 26. As such, the actual filing of a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims is necessary for further consideration of the rejection of the claims; nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)).	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649